Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 1 of 10 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

MARY ELLEN YOUNG-DAVIS,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   ) CAUSE NO: 3:18-cv-00244
                                                      )
O’REILLY AUTO ENTERPRISES, LLC,                       )
                                                      )
       Defendant.                                     )

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      This is an action brought by Plaintiff, Mary Ellen Young-Davis, (“Young-

Davis”), by counsel, against Defendant, O’Reilly Auto Enterprises, LLC, (“Defendant”), for its

discriminatory actions against her based on her age in violation of the Age Discrimination in

Employment Act, as amended, 29 U.S.C. § 621 et. seq. (“ADEA), her gender in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq., (“Title VII”) and her disability in

violation of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et. seq.

(“ADA”). Young-Davis also alleges Defendant retaliated against her during her employment for

her complaints about disability, age and gender discrimination. Young-Davis finally alleges

Defendant interfered and retaliated against her exercise of rights under the Family and Medical

Leave Act of 1993, 29 U.S.C. § 2601 et. seq. (“FMLA”).

                                          II. PARTIES

       2.      At all times relevant to this action, Young-Davis resided within the Southern

District of Indiana.
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 2 of 10 PageID #: 2



        3.      The Defendant is a corporation that conducts business in the Southern District of

Indiana.

                               III. JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. §1331; 28 U.S.C. §1343; 29 U.S.C. § 626, 29 U.S.C. §2617(a)(2); 42 U.S.C. § 2000e-

5(f)(3) and 42 U.S.C. § 12117.

        5.      Defendant is an “employer” as that term is defined by 29 U.S.C. § 630(b), 29

U.S.C. § 2611(4), 42 U.S.C. § 2000e(b) and 42 U.S.C. § 1211(5)(A).

        6.      Young-Davis, at all times relevant, has been an “eligible employee” as that term

is defined by 29 U.S.C. § 2611(2).

        7.      Young-Davis, at all times relevant, has been an “employee” as that term is

defined by 29 U.S.C. § 630(f), 42 U.S.C. § 2000e(f) and 42 U.S.C. § 12111(4).

        8.      Young-Davis is a qualified individual with a disability as that term is defined by

the ADA, 42 U.S.C. § 12102(2)(c). At all relevant times, Defendant had knowledge of Young-

Davis’ disability and/or it regarded Young-Davis as being disabled and/or Young-Davis has a

record of being disabled.

        9.      Young-Davis exhausted her administrative remedies by timely filing a Charge of

Discrimination against Defendant with the Equal Employment Opportunity Commission.

Young-Davis received her Notice of Suit Rights for the Charge of Discrimination and timely

files this action.

        10.     All events pertinent to this lawsuit have occurred in the legal environs of the

Southern District of Indiana, thus venue in this Court is proper.




                                                  2
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 3 of 10 PageID #: 3



                                IV. FACTUAL ALLEGATIONS

       11.     Young-Davis, a female individual presently fifty-seven (57) years of age was

initially hired by Defendant on or about May 23, 2013 and held continuous employment with the

Defendant until the date of her termination from employment in March of 2017.

       12.     During all relevant time periods during her employment, Young-Davis believes

she met or exceeded the Defendant’s legitimate performance expectations.

       13.      Young-Davis suffers from recognized disabilities which affect major life

activities such as sleeping, standing, walking, lifting, carrying and/or digestion.

       14.     Defendant has been previously placed on notice of Young-Davis’ disabilities as

Young-Davis applied for and was approved for leave under the Family and Medical Leave Act

(“FMLA”) in 2015 due to her disabilities. Young-Davis also requested and was granted an

accommodation in 2015 upon her return to work from FMLA for a shorter driving route in her

position as Hub driver, also effectively placing Defendant on notice of her disabilities.

       15.     Or about late 2016, Young-Davis was provided discipline for alleged cursing and

use of foul language in the workplace, however, Young-Davis states that other similarly-situated

younger employees, male employees and other employees who did not suffer from a recognized

disability known to the Defendant regularly engaged in the use of foul language and even more

egregious derogatory cursing and language in the workplace without receiving discipline.

       16.     Young-Davis also states that there was a sign previously posted on the

Defendant’s warehouse entry door posted by Defendant’s Coordinator which also utilized

derogatory and foul language. Young-Davis engaged in protected activity and complained of

disparate treatment to the Corporate office of Defendant after she was disciplined and the other




                                                  3
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 4 of 10 PageID #: 4



younger male individuals including the younger Coordinator who placed the derogatory sign

were not disciplined the same as she was.

       17.     After her complaint, Young-Davis believes she was denied a promotion to

become Hub Coordinator with Defendant in retaliation for her previous complaint(s) about

disparate treatment in the workplace. Young-Davis believes the position of Hub Coordinator

was ultimately provided to a similarly-situated younger and/or male employee of the Defendant

who was not known by the Defendant to suffer from a recognized disability.

       18.     Young-Davis states she also regularly witnessed younger female employees of the

Defendant be provided more favorable job assignments and were permitted to not perform their

work duties without receiving discipline from the male managers employed with Defendant.

Young-Davis once again engaged in protected activity and complained to Defendant’s tip hotline

about disparate treatment she was being subjected to when compared to a younger female

employee.

       19.     On or about March 9, 2017, Young-Davis provided a request for an application

for intermittent FMLA relief so she could care for her daughter who suffers from an ongoing

disability involving mental health issues.

       20.     Just days later on March 14, 2017, Young-Davis was informed that her

employment with the Defendant was being terminated while on a conference telephone call.

Young-Davis engaged in protected activity one final time and complained that a younger

similarly-situated female had similar, if not more serious attendance issues and had not been

terminated. In response to her final complaint about age discrimination, Defendant informed

Young-Davis to “not worry about what someone else does,” and was immediately terminated

from her employment.



                                                4
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 5 of 10 PageID #: 5



       21.     Young-Davis believes that her position, duties and responsibilities were assumed

by a younger individual employed with Defendant who did not suffer from a recognized

disability known to the Defendant and/or who had not engaged in protected activity complaints

toward the Defendant, and/or a male employee of the Defendant.

       22.     Young-Davis has suffered damages and continues to suffer damages as a result of

Defendant’s unlawful conduct and unlawful actions taken against her employment.

                            COUNT I—ADA DISCRIMINATION

       23.     Young-Davis hereby incorporates paragraphs one (1) through twenty-two (22) of

her Complaint as if the same were set forth at length herein.

       24.     Defendant violated Young-Davis’ rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12112 et. seq. by subjecting her to different terms and conditions in

employment and disparate treatment when compared to similarly-situated employees with the

Defendant who did not suffer from a recognized disability, and by terminating her employment.

       25.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by the ADA.

       26.     Young-Davis has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                              COUNT II—ADA RETALIATION

       27.     Young-Davis hereby incorporates paragraphs one (1) through twenty-six (26) of

her Complaint as if the same were set forth at length herein.

       28.     Young-Davis requested a reasonable accommodation pursuant to her disability

and also engaged in protected activities when she complained about discriminatory treatment she

was being subjected to during her employment due to her disability.



                                                 5
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 6 of 10 PageID #: 6



       29.     The Defendant retaliated against Young-Davis for her accommodation request

and complaints about discriminatory treatment by terminating her employment.

       30.     Defendant’s actions were willful, intentional and done with reckless disregard for

Young-Davis’ civil rights in violation of the ADA.

       31.     Young-Davis has suffered damages as a result of Defendant’s unlawful actions.

                          COUNT III: ADEA DISCRIMINATION

       32.     Young-Davis hereby incorporates paragraphs one (1) through thirty-one (31) of

her Complaint as if the same were set forth at length herein.

       33.     Defendant violated Young-Davis’ rights as protected by the Age Discrimination

in Employment Act (“ADEA”), 29 U.S.C. § 621 et. seq., by subjecting her to less favorable

terms of employment and discipline than younger, similarly-situated individuals and by

terminating her employment.

       34.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by the ADEA.

       35.     Young-Davis has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                             COUNT IV: ADEA RETALIATION

       36.     Young-Davis hereby incorporates paragraphs one (1) through thirty-five (35) of

her Complaint as if the same were set forth at length herein.

       37.     Young-Davis engaged in protected activities when she complained about

discriminatory treatment and discipline she was being subjected to during her employment due to

her age.

       38.     The Defendant retaliated against Young-Davis by terminating her employment.



                                                 6
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 7 of 10 PageID #: 7



       39.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by the ADEA.

       40.     Young-Davis has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                    COUNT V—TITLE VII GENDER DISCRIMINATION

       41.     Young-Davis hereby incorporates paragraphs one (1) through forty (40) of her

Complaint as if the same were set forth at length herein.

       42.     Young-Davis was subjected to less favorable terms and conditions in her

employment and the administration of discipline with Defendant and terminated from her

employment because of her gender.

       43.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by Title VII of the Civil Rights Act of 1964.

       44.     Young-Davis has suffered damages as a result of Defendant’s unlawful actions.

                     COUNT VI—TITLE VII GENDER RETALIATION

       45.     Young-Davis hereby incorporates paragraphs one (1) through forty-four (44) of

her Complaint as if the same were set forth at length herein.

       46.     Young-Davis was subjected to less favorable terms and conditions in her

employment and the administration of discipline with Defendant and terminated from

employment because of her gender.

       47.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by Title VII of the Civil Rights Act of 1964.

       48.     Young-Davis has suffered damages as a result of Defendant’s unlawful actions.




                                                 7
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 8 of 10 PageID #: 8



                           COUNT VII—FMLA INTERFERENCE

       49.     Young-Davis hereby incorporates paragraphs one (1) through forty-eight (48) of

her Complaint as if the same were set forth at length herein.

       50.     Defendant unlawfully interfered with the exercise of Young-Davis’ rights under

the FMLA.

       51.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by the FMLA.

       52.     Young-Davis has suffered damages as a result of Defendant’s unlawful actions.

                           COUNT VIII—FMLA RETALIATION

       53.     Young-Davis hereby incorporates paragraphs one (1) through fifty-two (52) of her

Complaint as if the same were set forth at length herein.

       54.     Defendant unlawfully retaliated against Young-Davis for exercising her rights

under the FMLA by terminating her employment.

       55.     Defendant’s actions were intentional, willful, and in reckless disregard of Young-

Davis’ rights as protected by the FMLA.

       56.     Young-Davis has suffered damages as a result of Defendant’s unlawful actions.

                                    VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, by counsel, respectfully requests that this Court find for

Plaintiff and order Defendant to:

       1.      Permanently stop from engaging in any employment policy or practice that

discriminates against any employee on the basis of his/her age, gender, disability or exercise of

FMLA rights;




                                                 8
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 9 of 10 PageID #: 9



       2.     Reinstate Plaintiff to the position, salary and seniority level she would have

enjoyed but for the Defendant’s unlawful employment actions, or award her front pay in lieu

thereof;

       3.     Pay Plaintiff’s lost wages and benefits;

       4.     Pay to Plaintiff compensatory, consequential and punitive damages;

       5.     Pay to Plaintiff liquidated damages;

       6.     Pay to Plaintiff pre- and post-judgment interest;

       7.     Pay Plaintiff’s costs and attorney fees incurred in litigating this action; and,

       8.     Provide any further equitable relief this Court sees fit to grant.



                                     Respectfully submitted,


                                     /s/ Kyle F. Biesecker
                                     Kyle F. Biesecker, Attorney No. 24095-49
                                     BIESECKER, DUTKANYCH & MACER, LLC
                                     411 Main St.
                                     Evansville, IN 47708
                                     Telephone: (812) 424-1000
                                     Facsimile: (812) 424-1005
                                     Email: kfb@bdlegal.com

                                     Attorneys for Plaintiff, Mary Ellen Young-Davis




                                                 9
Case 3:18-cv-00244-RLY-MPB Document 1 Filed 12/13/18 Page 10 of 10 PageID #: 10



                                 DEMAND FOR JURY TRIAL

        The Plaintiff, Mary Ellen Young-Davis, by counsel, respectfully requests a jury trial as to

 all issues deemed so triable.

                                      Respectfully submitted,



                                      /s/ Kyle F. Biesecker
                                      Kyle F. Biesecker, Attorney No. 24095-49
                                      BIESECKER, DUTKANYCH & MACER, LLC
                                      411 Main St.
                                      Evansville, IN 47708
                                      Telephone: (812) 424-1000
                                      Facsimile: (812) 424-1005
                                      Email: kfb@bdlegal.com

                                      Attorneys for Plaintiff, Mary Ellen Young-Davis




                                                10
